Motion for reargument and to amend remittitur denied, without costs.
On the appeal we decided only that, even assuming that the plaintiff is a part owner in the play or has an equitable *Page 541 
title to the copyright and that the defendants had notice of his rights, no cause of action arising from breach of duty of, or abuse of, a fiduciary relation, cognizable by the courts of this State, in accordance with the principles formulated inUnderhill v. Schenk (238 N.Y. 7), has been established against these defendants who acted under license from the record owner of the copyright. (See 284 N.Y. 635.)